 



EXHIBIT (10)(dd)
AMENDED AND RESTATED LINE OF CREDIT NOTE

          $10,000,000.00   Nashville, Tennessee   as of September 20, 2006

     FOR VALUE RECEIVED, J. ALEXANDER’S CORPORATION and J. ALEXANDER’S
RESTAURANTS, INC., both Tennessee corporations (collectively, the “Maker”),
jointly and severally promise to pay to the order of BANK OF AMERICA, N.A.
(“Payee” or “Bank of America”), the sum of Ten Million and No/100 Dollars
($10,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as set forth below. This Note is made pursuant to
the terms of that certain Loan Agreement dated as of May 12, 2003, as amended
from time to time (the “Loan Agreement”). Capitalized terms not defined herein
shall have the meanings set forth in the Loan Agreement. This Note evidences an
increase by $5,000,000.00 in the maximum principal amount available for
borrowings by Borrower subject to the terms of the Loan Agreement, and is an
amendment and restatement of that certain Amended and Restated Line of Credit
Note in the principal amount of $5,000,000.00 dated January 20, 2004, which Note
was an amendment and restatement of that certain Line of Credit Note dated as of
May 12, 2003, in the original principal amount of $5,000,000.00.
     Maker may borrow, repay and reborrow at any time, up to a maximum aggregate
amount outstanding at any one time equal to the Revolving Committed Amount,
provided that Maker is not in default, subject to applicable grace and cure
periods, if any, set forth in the Loan Agreement, under any provision of this
Note, any other documents executed in connection with this Note, or any other
note or other Loan Documents now or hereafter executed in connection with any
other obligation of Maker to Payee, and provided that the borrowings hereunder
do not exceed the limitation on borrowings by Maker set forth in
Section 2.(e)(ii) of the Loan Agreement.
     From the date hereof until the stated maturity of this Note, interest shall
accrue at the rate set forth in the Loan Agreement. From the date hereof until
the stated maturity of this Note, Maker shall pay to Payee quarterly in arrears
an Unused Commitment fee as determined by the provisions of the Loan Agreement.
     Interest in arrears shall be due and payable on the first (1st) day of each
calendar quarter beginning on July 1, 2006, and continuing on the same day of
each consecutive calendar quarter thereafter until the stated maturity of this
Note. All remaining principal and interest shall become due on July 1, 2009 (the
“Maturity Date”).
     Maker has elected to authorize Bank of America to effect payment of sums
due under this Note by means of debiting Maker’s account number 112638499 ABA
routing # 0064002. This authorization shall not affect the obligation of Maker
to pay such sums when due, without notice, if there are insufficient funds in
such account to make such payment in full on the due date thereof, or if Bank of
America fails to debit the account.
     Subject to the provisions of the Loan Agreement, Maker has the option to
convert the $10,000,000.00 Line of Credit Loan evidenced by this note to a term
loan as more particularly set forth in the Loan Agreement.

1



--------------------------------------------------------------------------------



 



     Interest hereunder shall be calculated based upon a 360 day year and actual
days elapsed. The interest rate required hereby shall not exceed the maximum
rate permissible under applicable law, and any amounts paid in excess of such
rate shall be applied to reduce the principal amount hereof or shall be refunded
to Maker, at the option of the holder of this Note.
     All amounts due under this Note are payable at par in lawful money of the
United States of America, at the principal place of business of Payee in
Nashville, Tennessee, or at such other address as the Payee or other holder
hereof (herein “Holder”) may direct.
     Any payment not made within fifteen (15) days of its due date will be
subject to assessment of a late charge equal to five percent (5%) of such
payment. Holder’s right to impose a late charge does not evidence a grace period
for the making of payments hereunder.
     The occurrence of a Default under the Loan Agreement shall constitute an
event of default under this Note.
     Upon the occurrence of an event of default, as defined above, Holder may,
at its option and without notice, terminate any obligation to advance funds
under this Note, declare all principal and interest provided for under this
Note, and any other obligations of Maker to Holder, to be presently due and
payable, and Holder may enforce any remedies available to Holder under any
documents securing or evidencing debts of Maker to Holder. Holder may waive any
default before or after it occurs and may restore this Note in full effect
without impairing the right to declare it due for a subsequent default, this
right being a continuing one. Upon default, at Holder’s election, the remaining
unpaid principal balance of the indebtedness evidenced hereby and all expenses
due Holder shall bear interest at the Default Rate as said term is defined in
the Loan Agreement.
     All amounts received for payment of this Note shall be first applied to any
expenses due Holder under this Note or under any other documents evidencing or
securing obligations of Maker to Holder, then to accrued interest, and finally
to the reduction of principal. Prepayment of principal or accrued interest may
be made, in whole or in part, at any time without penalty. Any prepayment(s)
shall reduce the final payment(s) and shall not reduce or defer installments
next due.
     This Note may be freely transferred by Holder.
     Maker and all sureties, guarantors, endorsers and other parties to this
instrument hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law. All
parties hereto waive the defense of impairment of collateral and all other
defenses of suretyship.
     Maker and all sureties, guarantors, endorsers and other parties hereto
agree to pay reasonable attorneys’ fees and all court and other costs that
Holder may incur in the course of efforts to collect the debt evidenced hereby
or to protect Holder’s interest in any collateral securing the same.

2



--------------------------------------------------------------------------------



 



     The validity and construction of this Note shall be determined according to
the laws of Tennessee applicable to contracts executed and performed within that
state. If any provision of this Note should for any reason be invalid or
unenforceable, the remaining provisions hereof shall remain in full effect.
     The provisions of this Note may be amended or waived only by instrument in
writing signed by the Holder and Maker and attached to this Note.
     Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.
     (a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this arbitration provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Holder involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.
     (b) At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this agreement
provides that it is governed by the law of a specified state.
     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, Bank of America may
designatae another arbitration organization with similar procedures to serve as
the provider of arbitration.
     (d) The arbitration shall be administered by AAA and conducted in
Nashville, Tennessee. All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim

3



--------------------------------------------------------------------------------



 



and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of the statute of limitations, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.
     (f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
     (i) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This waiver of jury trial shall remain in effect even if the
Class Action Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM
IS DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE
RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.
THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
     Words used herein indicating gender or number shall be read as context may
require.

4



--------------------------------------------------------------------------------



 



              J. ALEXANDER’S CORPORATION   J. ALEXANDER’S RESTAURANTS, INC.
 
           
By:
  /s/ R. Gregory Lewis   By:   /s/ R. Gregory Lewis
 
           
 
           
Title:
  Vice President and Chief Financial Officer   Title:   Vice President
 
           

5